545 F.2d 1156
SCRIPTOMATIC, INC., Petitioner,v.UNITED STATES DISTRICT COURT, Respondent,andSPEEDADDRESS, INC., et al., Respondents and Real Parties in Interest.
No. 75-3415.
United States Court of Appeals,Ninth Circuit.
Aug. 16, 1976.

John W. Logan, Jr.  (argued), Abington, Pa., for petitioner.
Charles E. Steffey (argued), Minneapolis, Minn., for real party in interest (Speedaddress, Inc.).
Before CHAMBERS, HUFSTEDLER and GOODWIN, Circuit Judges.
PER CURIAM:


1
This case is controlled by Commercial Lighting Products, Inc. v. United States District Court (9th Cir. 1976), 537 F.2d 1078.


2
The contacts with the state to which the district court transferred the action were no more substantial than those in Commercial Lighting Products, Inc., supra.  Here, only one of the California residents ever visited Minnesota.  Aside from letters and telephone calls, the remaining connection is an averment in the complaint, as yet unsubstantiated, that a conspiracy existed to restrain trade in both states.


3
We vacate the transfer order and direct that the case proceed in the Central District of California.

CHAMBERS, Circuit Judge (concurring):

4
I concur in the foregoing (opinion).


5
Herein we are following Farrell v. Wyatt, 408 F.2d 662 (2nd Cir.) on where an appellate review may go.


6
But I believe by rule we should specify across the boards that transfers become effective in "X" number of days after the order of transfer unless a stay for a longer period is obtained.  Then if the allotted number of days elapses without a stay, we should defer as comity to the transferee jurisdiction any further adjudication on the propriety of the transfer.